                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    KENNETH GOLDSMITH,                         )
                                               )
                         Plaintiff,            )
                                               )      Civ. A. No. 16-01362
           V.                                  )      Chief District Judge Mark R. Hornak
                                               )
SERGEANT JAMES A. TOGYER,                      )
                                               )
                         Defendant.            )


                                            OPINION

     I.         INTRODUCTION


           In this § 1983 action, pro se Plaintiff Kenneth Goldsmith ("KG") advances a malicious

prosecution claim based on alleged deficiencies in Defendant James A. Togyer's ("Sergeant

Togyer") investigation of a theft culminating in KG's arrest. (ECF No. 70, at 14-22.) Pending

before the Court is Sergeant Togyer's Motion for Summary Judgment. (ECF No. 169.) Because

the Court finds that probable cause existed to pursue a warrant for KG's arrest, Sergeant Togyer's

motion is granted.

     II.        FACTUAL & PROCEDURAL BACKGROUND 1

           On April 1, 2014, Sergeant Togyer responded to a call at Lillian Goldsmith's house to

investigate the theft of her cell phone and car keys. (ECF No. 171 ,, 1-2, 6.) Sergeant Togyer was

familiar with this house because the contentious relationship between Lillian and her estranged

son-KG-had reS3}lted in numerous calls to which the police had responded in the past. (Id. ,,




1
 Sergeant Togyer's Concise Statement of Material Facts (ECF No. 171) is deemed admitted in its
entirety-and forms the basis of the factual background-because KG failed to file a Concise
Statement of Material Facts in Opposition. See Fed. R. Civ. P. 56(e)(2); W.D. Pa. Local Civ. R.
56(E).
4-5.) There was also an extant civil-no-contact order prohibiting KG from approaching within 300

feet of Lillian or her house. (Id. ,-i,-i 8-9, 16.) Lillian told Sergeant Togyer that KG had been calling

her landline from the missing cell phone throughout the night. (Id. ,-i 7; ECF No. 172-1, at 2.)

Lillian's other son Frederick Goldsmith ("FG"), who was also present at the scene, told Sergeant

Togyer that there were no signs of a forced entry. (ECF Nos. 171 ,-r 3; 172-1, at 2.) FG also informed

Sergeant Togyer that when KG previously took Lillian's car key, the cost to replace it was

approximately $500. (ECF No. 172-1, at 2.)

          Sergeant Togyer filed a criminal complaint charging KG with criminal trespass,2 theft by

unlawful taking,3 and harassment. 4 (ECF No. 171 ,-r 11.) The accompanying affidavit of probable

cause reflected the information that Lillian and FG had provided to Sergeant Togyer. (ECF No.

172-2, at 5-7.) A magistrate approved the charges and KG was arrested pursuant to a warrant.

(ECF No. 171 ,-r,-r 12-13.) Sergeant Togyer's testimony at the preliminary hearing was consistent

with his representations on the affidavit of probable cause. (Id. ,-i 17). Ultimately, a magistrate

dismissed all three charges against KG because the prosecutor failed to establish a prima facie

case. (Id. ,-i 15; ECF No. 172-3, at 33.)

          Based upon the foregoing, on August 29, 2016, KG filed a pro se Complaint under 42

U.S.C. § 1983 against various Defendants. (ECF No. 1.) Defendants moved for dismissal and,

upon instruction by the Court (ECF No. 48,) KG filed an Amended Complaint on July 24, 2017.

(ECF No. 70.) Defendants then sought dismissal of the Amended Complaint and, in an order dated

November 22, 2017, the Court explained that the malicious prosecution claim against Sergeant

Togyer was the only viable claim in the Amended Complaint. (ECF No. 95 ,-r 18.) Sergeant Togyer



2
    18 P.S. § 2709(a)(l)(i).
3
    18 P.S. § 392l(a).
4
    18 P.S. § 2709(a).


                                                   2
filed an Answer on January 22, 2018. (ECF No. 122.) On August 16, 2018, Sergeant Togyer filed

a Motion for Summary Judgment, a Supporting Brief, a Concise Statement of Material Facts, and

an Appendix which was supplemented with another document the next day. (ECF Nos. 169, 170,

171, 172, 173.) KG never responded.

   III.      LEGAL ST AND ARD


          A party is entitled to summary judgment if it can show that there is no genuine issue of

material fact and it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). "A genuine

issue of material fact is one that 'affects the outcome of the suit under the governing law' and

could lead a reasonable jury to return a verdict in favor of the nonmoving party." Willis v. UPMC

Children's Hosp. of Pittsburgh, 808 F.3d 638, 643 (3d Cir. 2015) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). Initially, the moving party bears the burden of

demonstrating that the evidentiary record presents no genuine issue of material fact. Willis, 808

F .3d at 643. If it does so, the burden shifts to the nonmoving party to "identify facts in the record

that would enable them to make a sufficient showing on essential elements of their case for which

they have the burden of proof." Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986)). "If,

after adequate time for discovery, the nonmoving party has not met its burden ... the court must

enter summary judgment against the nonmoving party." Willis, 808 F.3d at 643. Inferences drawn

from the underlying facts must be viewed in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,587 (1986).

   IV.       DISCUSSION

          To state a viable § 1983 claim, a plaintiff must demonstrate "that the defendants, acting

under color of law, violated the plaintiff's federal constitutional or statutory rights, and thereby

caused the complained of injury." Karns v. Shanahan, 879 F.3d 504,520 (3d Cir. 2018) (quoting




                                                  3
Elmore v. Cleary, 399 F.3d 279, 281 (3d Cir. 2005)). Because there is no question that Sergeant

Togyer acted under color of state law, the Court's analysis is limited to whether KG has asserted

a constitutional violation.

          In Count II of his Amended Complaint, KG asserts a Fourth Amendment malicious

prosecution claim against Sergeant Togyer. (See ECF No. 70, at 40-41, 45, 47, 50-51.) 5 Sergeant

Togyer has moved for summary judgment on two separate grounds, i.e., existence of probable

cause or, in the alternative, entitlement to qualified immunity. (ECF No. 169 ,r,r 5-6.) As explained

below, because the Court agrees that probable cause existed to pursue a warrant for KG's arrest, it

need not and does not address the qualified immunity argument.

          It is well established that the absence of probable cause is an essential element of a

malicious prosecution claim. Geness v. Cox, 902 F.3d 344,355 (3d Cir. 2018). The Third Circuit

Court of Appeals has further explained that:

                 [w ]here, as here, a probable cause finding was made by a neutral
                 magistrate in connection with a warrant application, a plaintiff must
                 establish "first, that the officer, with at least a reckless disregard for
                 the truth, 'made false statements or omissions that create[ d] a
                 falsehood in applying for a warrant,"' and second, "that those
                 assertions or omissions were 'material, or necessary, to the finding
                 of probable cause."' Dempsey v. Bucknell Univ., 834 F.3d 457, 468-
                 69 (3d Cir. 2016) (quoting Wilson v. Russo, 212 F.3d 781, 786-87
                 (3d Cir. 2000)). Omissions are made with reckless disregard only if
                 an officer withholds a fact "in his ken" that any "reasonable person
                 would have known ... [is] the kind of thing the judge would wish
                 to know," id at 470 (quoting Wilson, 212 F.3d at 788) (internal
                 quotation marks omitted) ....

Id at 356-57.

         Here, KG has not identified any false statement or omission that created a falsehood in the

warrant application-Le., the criminal complaint and the accompanying affidavit of probable



5
    This is the only claim remaining "open" in this case. (ECF No. 95, at 10.)


                                                     4
cause-submitted by Sergeant Togyer. Additionally, because KG never responded to the present

motion, the Court reviewed the entire record but did not find any facts warranting disturbance of

the probable cause finding made by a neutral magistrate in connection with Sergeant Togyer's

warrant application. KG's Fourth Amendment malicious prosecution claim, therefore, necessarily

fails. 6 And, because no constitutional right of KG was violated, the Court need not reach the issue

of qualified immunity. McGriffv. Marks, No. 2:12-CV-00063, 2013 WL 1830948, at *15 (W.D.

Pa. Apr. 30, 2013) (citing Wilson v. Russo, 212 F.3d 781, 792 (3d Cir. 2000)).

    V.      CONCLUSION


         Based upon the foregoing, the Court will grant Sergeant Togyer's Motion for Summary

Judgment. An appropriate Order follows.



                                                     Mark R. Hornak
                                                     Chief United States District Judge

Date:          February 20, 2019




6 In any event, the facts reported to Sergeant Togyer by Lillian Goldsmith and FG as set forth
above gave him, and the state magistrate, probable cause to conclude that the charged crimes were
committed, and committed by KG.


                                                 5
